If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 20, 2020
               Plaintiff-Appellee,

V                                                                   No. 348039
                                                                    Wayne Circuit Court
ROBERT GIVENS,                                                      LC No. 15-008329-01-FC

               Defendant-Appellant.


Before: REDFORD, P.J., and METER and O’BRIEN, JJ.

PER CURIAM.

         Defendant appeals as of right from his August 30, 2018 judgment of sentence, entered after
remand by this Court.1 Defendant was convicted of four counts of assault with intent to commit
great bodily harm less than murder (AWIGBH), MCL 750.84; carrying a concealed weapon
(CCW), MCL 750.227; possession of a firearm by a felon (felon-in-possession), MCL 750.224f;
and possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b.
Initially, defendant was sentenced, as a third-offense habitual offender, MCL 769.11, to 8 to 20
years’ imprisonment for each of his AWIGBH convictions, 3 to 10 years’ imprisonment for his
CCW conviction, 3 to 10 years’ imprisonment for his felon-in-possession conviction, and two
years’ imprisonment for his felony-firearm conviction.

        Defendant previously appealed as of right his jury trial convictions and sentences. In
People v Givens, unpublished per curiam opinion of the Court of Appeals, issued October 10, 2017
(Docket No. 331999), pp 9-10, this Court affirmed defendant’s convictions, but vacated his
sentences, and remanded the matter to the trial court for resentencing, to eliminate the assessment
of points for Offense Variable (OV) 4 and OV 10. The trial court, in accordance with this Court’s
instructions on remand, eliminated the assessment of points for OV 4 and OV 10, and sentenced
defendant to 85 months to 20 years’ imprisonment for each of his AWIGBH convictions, 3 to 10
years’ imprisonment for his CCW conviction, 3 to 10 years’ imprisonment for his felon-in-


1
 People v Givens, unpublished per curiam opinion of the Court of Appeals, issued October 10,
2017 (Docket No. 331999), pp 9-10


                                               -1-
possession conviction, and two years’ imprisonment for his felony-firearm conviction. Defendant
again argues he is entitled to resentencing. We affirm.

                                         I. DISCUSSION

        Defendant concedes the trial court did not err in calculating his sentencing guidelines
range. Defendant argues, however, the trial court relied on inaccurate information in determining
his sentence and asserts his minimum sentence of 85 months’ imprisonment is unreasonable and
not proportionate to defendant’s AWIGBH convictions. We disagree.

         “The trial court’s discretionary decisions—including its exercise of sentencing
discretion—are reviewed for an abuse of discretion.” People v Odom, 327 Mich. App. 297, 303;
933 NW2d 719 (2019). “A trial court abuses its discretion when it selects an outcome that falls
outside the range of reasonable and principled outcomes.” Id. “A trial court abuses its discretion
when it imposes a sentence that is not proportional to the seriousness of the circumstances
surrounding the offense and the offender.” People v Sabin, 242 Mich. App. 656, 661; 620 NW2d
19 (2000).

        On remand, in accordance with this Court’s instructions, the trial court reassessed OV 4
from 10 points to zero points, and reassessed OV 10 from 15 points to zero points. After
defendant’s resentencing, defendant’s total prior record variable (PRV) score was 42 points, and
defendant’s corresponding PRV Level remained at Level D. Defendant’s total OV score was 70
points, and defendant’s corresponding OV Level remained at Level V. Defendant’s recommended
sentencing guidelines range was 29 months to 85 months as a third-offense habitual offender.
MCL 777.21(3)(b); MCL 777.65. Defendant’s sentence of 85 months to 20 years’ imprisonment
was within defendant’s recommended guidelines range. Defendant does not argue that the trial
court incorrectly calculated his guidelines range. Rather, defendant asserts the trial court relied on
inaccurate information in determining his sentence.

        As a preliminary matter, “if the sentence is within the appropriate guidelines sentence
range, it is only appealable if there was a scoring error or inaccurate information was relied upon
in determining the sentence and the issue was raised at sentencing, in a motion for resentencing,
or in a motion to remand.” People v Francisco, 474 Mich. 82, 88-89; 711 NW2d 44 (2006) (citation
and quotation marks omitted). “[W]hen a trial court sentences a defendant in reliance upon an
inaccurate guidelines range, it does so in reliance upon inaccurate information.” Id. at 89 n 7.
“Where a scoring error does not alter the appropriate guidelines range, resentencing is not
required.” Id. at 89 n 8.

       MCL 769.34 governs the sentencing guidelines, which states, in relevant part:

       (10) If a minimum sentence is within the appropriate guidelines sentence range, the
       [C]ourt of [A]ppeals shall affirm that sentence and shall not remand for
       resentencing absent an error in scoring the sentencing guidelines or inaccurate
       information relied upon in determining the defendant’s sentence. A party shall not
       raise on appeal an issue challenging the scoring of the sentencing guidelines or
       challenging the accuracy of information relied upon in determining a sentence that
       is within the appropriate guidelines sentence range unless the party has raised the



                                                 -2-
       issue at sentencing, in a proper motion for resentencing, or in a proper motion to
       remand filed in the court of appeals. [MCL 769.34(10).]

“In Alleyne v United States, 570 U.S. 99, 116; 133 S. Ct. 2151; 186 L. Ed. 2d 314 (2013), the United
States Supreme Court determined that, in mandatory sentencing schemes, a criminal defendant’s
Sixth Amendment rights are violated when he or she is sentenced on the basis of facts that are not
found by a jury beyond a reasonable doubt.” Odom, 327 Mich. App. at 304. “Acknowledging that
Alleyne directly implicated our own sentencing regime, in [People v Lockridge, 498 Mich. 358,
391; 870 NW2d 502 (2015)], our Supreme Court severed Michigan’s sentencing guidelines, MCL
777.1 et seq., to the extent that they were mandatory and [struck] down the requirement of a
substantial and compelling reason to depart from the guidelines range . . . .” Odom, 327 Mich. App.
at 304 (citation and quotation marks omitted; second alteration in original).

        While a trial court must score and consider the sentencing guidelines, the guidelines are
now advisory only. See Lockridge, 498 Mich. at 365. “Notably, Lockridge did not alter or diminish
MCL 769.34(10).” People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173 (2016).
“Although the Legislature’s [sentencing] guidelines are advisory, they ‘remain a highly relevant
consideration in a trial court’s exercise of [its] sentencing discretion.’ ” Odom, 327 Mich. App. at
314-15 (second alteration in original), quoting Lockridge, 498 Mich. at 391. Because Lockridge
did not alter the continued validity of MCL 769.34(10), this Court must affirm a sentence that falls
within the recommended sentencing guidelines range, absent an error in scoring or reliance on
inaccurate information. Schrauben, 314 Mich. App. at 196 n 1.

                              A. INACCURATE INFORMATION

        Defendant asserts the trial court relied on inaccurate information in determining his
sentence, because the trial court failed to adequately consider defendant’s background.
Specifically, defendant asserts the trial court failed to consider defendant’s demonstrated remorse,
or acknowledge defendant’s good in-custody behavior, letters of support from family members,
and potential for rehabilitation. In addition, defendant relies on Kevin Davis, The Brain Defense
(New York: Penguin Press, 2017), p 278, to argue his sentence makes it difficult for him to address
the underlying causes of his actions, and extends beyond what is needed to deter others. Defendant
suggests the trial court was required to consider defendant’s listed contentions as mitigating
factors. We disagree.

        At defendant’s sentencing hearing, the trial court specifically stated it appreciated
defendant’s statement of remorse. Thus, defendant’s assertion—that the trial court failed to
consider defendant’s demonstrated remorse—is incorrect. Also, unlike the precedential effect of
published opinions, MCR 7.215(C)(2), books and treatises are not binding authority. Regardless,
defendant fails to show his sentence was based on inaccurate information through the trial court’s
alleged failure to consider any of the factors raised by defendant on appeal. Defendant’s argument
lacks merit because “the trial court was not required to consider such mitigating factors when it
sentenced him[,]” and “there is no requirement for a trial court to conduct a detailed assessment of
defendant’s rehabilitative potential[.]” People v Johnson, 309 Mich. App. 22, 34-35; 866 NW2d
883 (2015), vacated in part on other grounds 497 Mich. 1042 (2015).




                                                -3-
                                    B. PROPORTIONALITY

        Defendant also asserts his minimum sentence of 85 months’ imprisonment is unreasonable
and not proportionate to his AWIGBH offenses, even though it is within the recommended
guidelines range. Defendant argues the trial court failed to explain why defendant’s 2018
minimum sentence was proportionally higher than his 2016 minimum sentence. Specifically,
defendant contends his 2018 sentence should have been 96% of his maximum guideline minimum
range, just as his 2016 sentence represented 96% of his maximum guideline minimum range. We
disagree.

       “[S]entences imposed by a trial court must be proportionate to the seriousness of the
circumstances surrounding the offense and the offender.” People v Lampe, 327 Mich. App. 104,
125; 933 NW2d 314 (2019) (citation and quotation marks omitted).

       Factors that may be considered by a trial court under the proportionality standard
       include, but are not limited to:

               (1) the seriousness of the offense; (2) factors that were inadequately
               considered by the guidelines; and (3) factors not considered by the
               guidelines, such as the relationship between the victim and the aggressor,
               the defendant’s misconduct while in custody, the defendant’s expressions
               of remorse, and the defendant’s potential for rehabilitation. [Id. at 126,
               quoting People v Walden, 319 Mich. App. 344, 352-353; 901 NW2d 142
               (2017).]

A sentence within the guidelines range is presumptively proportionate. People v Powell, 278 Mich
App 318, 323; 750 NW2d 607 (2008). “In order to overcome the presumption that the sentence is
proportionate, a defendant must present unusual circumstances that would render the
presumptively proportionate sentence disproportionate.” People v Bowling, 299 Mich. App. 552,
558; 830 NW2d 800 (2013) (citation and quotation marks omitted). “If a defendant or his attorney
believes that unusual circumstances exist so that a sentence within the guidelines range would not
be proportionate, then those circumstances should be presented to the sentencing judge in open
court before sentencing so that the judge may consider them. If this is not done, then the issue that
a sentence that is within the guidelines range violates the principle of proportionality may not be
raised on appeal.” People v Sharp, 192 Mich. App. 501, 505-506; 481 NW2d 773 (1992).

        At defendant’s sentencing hearing, defense counsel stated he reviewed defendant’s
presentence investigation report (PSIR), and that no corrections needed to be made. Defendant
acknowledged his recommended guidelines range of 29 months to 85 months was accurate.
Defendant failed to argue that his demonstrated remorse, in-custody good behavior, and letters of
support from family members, constituted “unusual circumstance[s]” sufficient to “render the
presumptively proportionate sentence disproportionate.” People v Lee, 243 Mich. App. 163, 187;
622 NW2d 71 (2000). Thus, defendant failed to present any unusual circumstances at sentencing
to overcome the presumption of proportionality. Sharp, 192 Mich. App. at 505-506. In the absence
of any unusual circumstances advanced by defendant in the trial court, and considering defendant’s
sentence falls within the guidelines range, defendant is not entitled to resentencing.




                                                -4-
        Nonetheless, defendant asserts his August 2018 sentence, which was within his sentencing
guidelines range, should have been equivalent to the proportion of his sentence within his February
2016 guidelines range. Defendant contends that because the proportion was higher in his 2018
sentence, his sentence was disproportionate. Again, defendant’s sentence was not a departure from
the applicable guidelines range. Having failed to present unusual circumstances, defendant
suggests his sentence is reviewable for reasonableness because of the proportionate discrepancy
between his original and current sentences. “A sentence that departs from the applicable guidelines
range will be reviewed by an appellate court for reasonableness.” Odom, 327 Mich. App. at 305
(citation and quotation marks omitted). However, because defendant’s sentence falls within the
applicable guidelines range and does not involve a departure, it is presumptively proportionate,
Powell, 278 Mich. App. at 323, precluding the necessity of this Court’s review of defendant’s
sentence for reasonableness, Odom, 327 Mich. App. at 305.

                                      C. OTHER ISSUES

        Next, defendant asserts that neither Schrauben, nor any other published decision of this
Court, addresses whether MCL 769.34(10) survives our Supreme Court’s ruling in Lockridge.
Defendant is incorrect. This Court specifically stated that Lockridge did not alter the continued
validity of MCL 769.34(10). Schrauben, 314 Mich. App. at 196 n 1 (“Notably, Lockridge did not
alter or diminish MCL 769.34(10) . . . .”). Published opinions “of the Court of Appeals [have]
precedential effect under the rule of stare decisis.” MCR 7.215(C)(2). “A panel of the Court of
Appeals must follow the rule of law established by a prior published decision of the Court of
Appeals issued on or after November 1, 1990, that has not been reversed or modified by the
Supreme Court, or by a special panel of the Court of Appeals as provided in this rule.” MCR
7.215(J)(1). Therefore, defendant’s assertion regarding the invalidity of MCL 769.34(10) lacks
merit.

       Defendant also suggests the standard of review used when evaluating a sentence should
instead be the standard of review applicable to departure sentences. Defendant’s argument is
merely a reconfiguration of his contention that MCL 769.34(10) should be disregarded and all
sentences subject to a reasonableness standard of review.

        “The trial court’s discretionary decisions—including its exercise of sentencing
discretion—are reviewed for an abuse of discretion.” Odom, 327 Mich. App. at 303 (citations
omitted). In contrast, “[t]his Court reviews an out-of-guidelines sentence for reasonableness.”
Lampe, 327 Mich. App. at 125. Defendant’s sentence was not a departure sentence, and thus, the
applicable standard of review is for an abuse of discretion. This Court declines to adopt
defendant’s suggestion to depart from binding precedent.

       Affirmed.



                                                            /s/ James Robert Redford
                                                            /s/ Patrick M. Meter
                                                            /s/ Colleen A. O’Brien




                                               -5-